COURT OF APPEALS FOR THE
                                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                                      ORDER ON MOTION

Cause number:                       01-15-00409-CR
Style:                              Curtis Sylvester Babers
                                    v. The State of Texas
Date motion filed:                  March 30, 2016
Type of motion:                     Motion for Extension of Time in which to File Appellate Brief
Party filing motion:                State
Document to be filed:               State’s Brief

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                                 December 16, 2015
         Number of previous extensions granted:                              3    Current Due date: March 15, 2016
         Date Requested:                                    April 15, 2016

Ordered that motion is:

                    Granted
                     If document is to be filed, document due: April 15, 2016
                              The Court will not grant additional motions to extend time.
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          After this Court granted the State’s three requests for an extension of time, the State’s brief was due to be filed on
          March 15, 2016. On March 30, 2016, the Clerk of this Court notified the State that the time for filing its brief had
          expired and the State had not filed a brief or motion for extension of time to file the brief. The State responded
          by filing a fourth motion for extension of time, requesting an extension to April 15, 2016, 121 days beyond the
          original due date. The motion is granted. However, no additional extensions will be granted.


Judge's signature:       /s/ Russell Lloyd
                          Acting individually


Date: April 5, 2016